Citation Nr: 0431701	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  96-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right foot fracture.  

2.  Entitlement to an initial compensable rating for 
residuals of laparotomy scarring with incidental 
appendectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from December 1992 to 
September 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision from the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and initial 
noncompensable ratings for a right foot fracture and for an 
appendectomy from September 26, 1995.  

Although an April 1996 rating decision increased the initial 
rating for status post right foot fracture to 10 percent from 
September 26, 1995, the claim for an initial rating in excess 
of 10 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary to obtain current VA right foot and 
scars examinations to determine the current severity of the 
veteran's service-connected residuals of a right foot 
fracture and residuals of laparotomy scarring with incidental 
appendectomy.  See 38 U.S.C.A. § 5103A (West 2002); Charles 
v. Principi, 16 Vet. App. 370, 375 (2002).  Reexamination 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability.  See 38 C.F.R. 
§ 3.327 (2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 
(2003).  To constitute a useful and pertinent rating tool, a 
rating examination must be sufficiently contemporaneous to 
allow the adjudicator to make an informed decision regarding 
the veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the last VA feet 
examination took place five years ago, in July 1999, and the 
last VA general medical examination took place seven years 
ago, in March 1997.  Moreover, the most recently obtained VA 
medical records were dated over two years ago, in September 
2002.  A remand is necessary to schedule new VA right foot 
and scars examinations for the veteran.  

A remand would allow the RO the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule right foot and 
scars examinations for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  

The right foot examiner should take x-
rays of the right foot, conduct any 
further indicated studies; note whether 
the claims folder was reviewed; and state 
a medical opinion as to: i) the effects 
of the service-connected residuals of a 
right foot fracture upon the veteran's 
ordinary activity, including employment 
as a staff member at a program for the 
mentally challenged; ii) whether 
residuals of a right foot fracture could 
significantly limit functional ability 
during flare-ups or when the right foot 
is used repeatedly over a period of time; 
iii) loss of range of motion of the right 
foot portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use of the right foot or during 
flare-ups; iv) whether a right orthopedic 
shoe or appliance is required; v) whether 
there is loss of use of the right foot; 
vi) whether residuals of a right foot 
fracture are severe, moderately severe, 
moderate, or less than moderate; and vii) 
if present in the right foot, note 
arthritis, swelling, muscle spasm, 
disturbed circulation, crepitation, less 
or more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing, especially that required 
to perform the veteran's current work as 
a staff member at a program for the 
mentally challenged.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The scars examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected residuals of 
laparotomy scarring with incidental 
appendectomy upon the veteran's ordinary 
activity, including employment as a staff 
member at a program for the mentally 
challenged; ii) measured area covered by 
residuals of laparotomy scarring; 
iii) limitation of motion due to the 
laparotomy scarring; and iv) if present, 
note poor nourishment, repeated 
ulceration, tenderness and pain on 
objective demonstration, underlying soft 
tissue damage, and frequent loss of skin 
cover over the scarring.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to an initial rating in 
excess of 10 percent for residuals of a 
right foot fracture and of entitlement to 
an initial compensable rating for 
residuals of laparotomy scarring with 
incidental appendectomy based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




